Title: To Benjamin Franklin from Dumas, 16 October 1778
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin



Monsieur,
Lahaie 16e Oct. 1778.
De retour, et un peu incommodé d’un petit voyage fatiguant pour mes affaires particulieres, il me fut impossible d’écrire l’ordinaire dernier.
Je réponds aujourdhui à la fin de la respectée vôtre du 22e. 7bre. qu’il y [a] certainement des démarches à faire de votre part, Messieurs, de temps en temps, non aupres de LL.hh.pp., mais en répondant à mes Lettres de maniere à former une correspondance indirecte avec la Régence d’Amsterdam, telle que notre Ami la desire, dont je serai le canal de communication, et dont le commencement est indiqué dans mes deux precedentes du 2 et du 6 Octobre. Il ne s’agit présentement que d’approuver, comme une chose que vous verrez avec plaisir, que notre Ami fasse travailler à Amsterdam, par des Marchands experts, à un projet de Traité, dont celui avec la France serve de base. Notre Ami fera usage, dans sa ville, de la Lettre ostensible que vous m’écrirez à ce sujet, et dont je lui donnerai copie, pour engager la ville, d’abord à cette démarche, et puis à d’autres. Vous ne demanderez rien à LL.hh.PP., vous ne serez qu’auxiliaires d’un parti formé contre celui de vos ennemis, sans vous compromettre en rien, ni vous, Messieurs, ni les Etats Unis, puisque le projet ne pourra être réalisé qu’avec l’agrément des Souverains réciproques, quand ils voudront qu’on le leur propose.
L’assemblée des Etats de la Prov. d’Hollande, qui aura lieu mercredi prochain, sera précédée d’une Nouvelle Adresse, qui va être présentée à LL.hh.pp. par les Négociants d’Amst. pour réclamer tous les dommages soufferts à l’occasion des prises faites.
Est-ce bien à coup sûr que je puis me réjouir de la prise de Rhode-Island, et de celle de deux Vaisseaux de Ligne, qui faisoient partie de l’Escadre de Byron?
Permettez que je salue ici bien cordialement Sir G——, et Mr. Gd. son frere.
Mr. W.L. m’a écrit deux Lettres depuis son retour à Francfort sur un bon office que je lui avois demandé précédemment. Elles sont entre les mains du g—— F——, qui me les rendra demain. Je vous en transcrirai alors 4 Lignes, qui sont tout ce qu’il me dit touchant l’affaire passée. Je suis avec respect, et toujours, Monsieur, Votre très humble et très obéissant serviteur
Dumas


P.S. Vous avez grande raison, Monsieur, de ne pas vouloir venir ici sans l’assurance d’être reçu comme Ministre des Etats Unis de l’Amérique. Jusque-là je serai toujours l’un des premiers à le déconseiller. Mais quand j’aurai le bonheur de vous donner cette assurance, à quoi je travaille avec ardeur, soyez sûr que votre Entrée sera l’un des plus beaux [jours] de votre vie. Un peuple de républicains, qu’il faut bien distinguer d’avec la majorité de ceux qui le etc. … vous recevra, vous applaudira comme le vénérable Libérateur de sa patrie, avec empressement; et vous ferez couler des larmes de joie. J’en juge par celles qui m’offusquent en écrivant ceci.
Paris à S.E.M. le D. Franklin Esqr. M.P.D.E.U.

 
Addressed: à Son Excellence / Monsieur le Dr. Franklin, Esqr. / Ministre Plenip. des E.U. de l’Am. / à Passy..
Notation: Dumas Oct. 16. 1778
